Opinion filed December 9, 2021




                                       In The


        Eleventh Court of Appeals
                                     ___________

                                 No. 11-21-00245-CR
                                     ___________

                EDDIE DALE UNDERWOOD, Appellant
                                         V.
                     THE STATE OF TEXAS, Appellee

                    On Appeal from the 259th District Court
                            Jones County, Texas
                         Trial Court Cause No. 6880


                     MEMORANDUM OPINION
      Eddie Dale Underwood has filed a pro se notice of appeal from an order
denying his motion to recuse.         Appellant’s motion to recuse related to a
postconviction habeas corpus that was filed in the trial court. We dismiss the appeal.
      The clerk of this court wrote Appellant on October 27, 2021, and informed
him that it did not appear that the order denying the motion to recuse was an
appealable order. We requested that Appellant respond and show grounds to
continue the appeal. We have received a response from Appellant in which he
asserts that the denial of his motion to recuse “can be reviewed with this direct
appeal.” We disagree.
      First, we note that an order denying a motion to recuse is not a final,
appealable order; it may be reviewed only in an appeal from a final judgment.
Green v. State, 374 S.W.3d 434, 445 (Tex. Crim. App. 2012). An appeal of the
decision to deny a motion to recuse, standing alone, would be improper. Id. Second,
we note that the order from which Appellant attempts to appeal appears to relate to
an Article 11.07 writ of habeas corpus that was filed by Appellant. See TEX. CODE
CRIM. PROC. ANN. art. 11.07 (West Supp. 2021). Article 11.07 vests complete
jurisdiction over postconviction relief from final felony convictions in the Texas
Court of Criminal Appeals. See id. §§ 3, 5; Bd. of Pardons & Paroles ex rel.
Keene v. Court of Appeals for the Eighth Dist., 910 S.W.2d 481, 484 (Tex. Crim.
App. 1995); Hoang v. State, 872 S.W.2d 694, 697 (Tex. Crim. App. 1993) (only
Court of Criminal Appeals has authority to grant postconviction relief from final
felony convictions). There is no role for the intermediate courts of appeals in the
procedure under Article 11.07. See CRIM. PROC. art. 11.07, § 3; Ater v. Eighth Court
of Appeals, 802 S.W.2d 241, 243 (Tex. Crim. App. 1991) (orig. proceeding). For
the above reasons, we have no jurisdiction to entertain this appeal.
      Consequently, we dismiss the appeal for want of jurisdiction.


                                                    PER CURIAM


December 9, 2021
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.



                                          2